Citation Nr: 1439857	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-23 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of service connection for low back disability, to include on a secondary basis.

2.  Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from November 25, 1986, to October 4, 1989.  He had 2 years and 29 days of active service prior to November 25, 1986, and he also had a period of active duty for training from September 1990 to March 1991.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for a low back disability, finding that new and material evidence had been received to reopen a previously denied claim, but denying the claim on the merits.  Regardless of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for a low back disability.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In October 2013, the Veteran testified at a hearing in Washington, D.C., before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript is of record.

In October 2013, the Veteran submitted additional evidence directly to the Board, accompanied by a waiver of agency of original jurisdiction (AOJ) consideration.  The waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).

(By the decision below, the Board reopens the previously denied claim.  The underlying claim of service connection is addressed in the remand that follows the decision.)


FINDINGS OF FACT

1.  Service connection for low back disability was denied in a June 2005 rating decision, the Veteran was notified of the denial and of his appellate rights, but he did not submit additional evidence or appeal that determination within one year.

2.  Evidence received since the 2005 final denial raises a reasonable possibility of substantiating the claim of service connection for low back disability.


CONCLUSION OF LAW

New and material evidence has been received sufficient to reopen a previously denied claim of service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991 & 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An unappealed decision by the RO or a decision of the Board is final.  38 U.S.C.A. §§ 7104(b), 7105.  The claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

In this case, a June 2005 rating decision denied the Veteran's claim of service connection for low back disability on the basis that there was no evidence showing that the Veteran's disability was related to his military service.  The Veteran was notified of the denial in a notice letter dated in June 2005.  He did not submit additional evidence or appeal.  The June 2005 rating decision, therefore, became final.

The Veteran sought to reopen his claim for a low back disability in November 2008, stating that he was having problems with his low back due to his service-connected foot disability.  

For claims to reopen that are received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of determining whether new and material evidence has been received, all evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim, to include whether the duty to provide a VA examination has been triggered.  See Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).

The evidence of record at the time of the June 2005 rating decision included an August 1988 service treatment record noting a complaint of low back pain, and a December 2003 private treatment record noting a complaint of a 6 to 12-month history of increasing pain in his low back and showing early disc degeneration of the lumbar spine.

Evidence received since the last final denial includes a September 1993 report of medical history, VA treatment records, an Independent Medical Examination and Opinions, a hearing transcript, and two private opinions.   Specifically, the September 1993 report of medical history indicates that the Veteran reported recurrent back pain.  The VA treatment records indicate continuous complaints of low back pain since January 2004 and contain diagnoses of degenerative joint disease (DJD) of the low back.  An August 2009 QTC examination indicates that the Veteran reported a 4-year history of back pain secondary to knee pain.  An October 2013 hearing transcript contains the Veteran's testimony regarding continuous back pain since service.  A June 2009 private opinion states that the Veteran's service-connected right ankle disability could contribute to his back pain.  A May 2011 private opinion states that a service injury resulted in bilateral motor neuropathy with pins in the right leg, and that the Veteran's pain has migrated to the lower lumbar region complicated by rheumatoid arthritis.  The examiner opined that "a correlation exists between prior and current insult."

Based on this additional evidence, the Board finds that the evidence received since the June 2005 rating decision regarding the Veteran's claim for service connection for a low back disability is new and material, as it relates to the unestablished fact of a nexus to service or a service-connected disability, and raises a reasonable possibility of substantiating the claim.  Accordingly, the evidence is new and material, and the claim of service connection for a low back disability must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, a claim of service connection for a low back disability is reopened; to this limited extent, the appeal is granted.


REMAND

Regarding service connection for a low back disability on a direct basis, the Board notes that the initial, August 2009 examination report is inadequate.  The examiner could not determine whether the Veteran's low back disability was related to service without resort to speculation because the examiner was not provided with service treatment records.  Although another Medical Opinion was obtained in April 2010, the opinion was rendered prior to receipt of the 1993 Report of Medical History and the October 2013 Board hearing transcript, wherein the Veteran reported continuous back pain.  Further, the examiner did not note review of treatment for low back pain in December 2003 and January 2004.

Regarding service connection for a low back disability on a secondary basis, the Board notes that the Veteran is service connected for a bilateral foot disability, a right ankle disability, and a left knee disability.  However, the RO has only obtained an opinion as to whether the Veteran's low back disability is related to his foot disability, despite evidence suggesting a causal relationship between his service-connected right ankle or left knee disability and his low back disability.  For instance, the Veteran has complained of back pain due to his left knee disability, and a private physician has stated that the Veteran's right ankle condition "could contribute" to his low back disability.  Finally, the Veteran has submitted a medical opinion regarding a relationship between his low back disability and his foot disability.  For these reasons, an addendum opinion with consideration of all pertinent evidence of record and a supporting rationale is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional treatment he has received for his low back.  If the Veteran complies with the requests, make reasonable efforts to obtain the records.

2.  Thereafter, return the Veteran's claim file to the examiner who provided the April 2010 Medical Opinion (or another appropriate examiner if the first is unavailable).  

After a review of the claim file, the examiner should answer the following questions:

(a)  Is it at least as likely as not that any current low back disability was caused by any event, injury, or disease in service, or was first manifested during military service?

(b)  Is it at least as likely as not that any current low back disability was caused by, due to, or aggravated (made permanently worse) by his service-connected foot, right ankle or left knee disability? 
(The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against the conclusion.)

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of his low back disability, and comment on whether the Veteran's statements make sense from a medical point of view.  The examiner should set forth the medical reasons for accepting or rejecting the Veteran's statements of continuity.  The examiner is also asked to comment on the private opinions of record suggesting a relationship between a low back disability and right ankle and/or bilateral foot disabilities.

Any opinion expressed by the examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the examiner should specifically cite each reference utilized.  If the examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided. 

3.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC). Afford them the appropriate period of time within which to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


